Title: From John Adams to Boston Patriot, 1 March 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, March 1, 1810.


AMSTERDAM, August 25, 1781—wrote to Dr. Franklin: “Last evening I received your excellency’s letter of the 16th of this month, accompanied with a letter from the president of congress containing the commission you mention. (That is, the commission of the 15th of June, printed in my last letter.)
You desire to know what steps have already been taken in this business. There has been no step taken by me, in pursuance of my former commission, until my late journey to Paris at the invitation of the comte de Vergennes, who communicated to me certain articles, proposed by the mediating courts, and desired me to make such observations upon them, as should occur to me. Accordingly I wrote a number of letters to his excellency, of the following dates: July 13th, inclosing an answer to the articles: 16, 18, 19, and 21st. I would readily send you copies of the articles and of those letters; but there are matters in them which had better not be trusted to go so long a journey, especially as there is no necessity for it. The comte de Vergennes will readily give you copies of the articles, and of my letters, which will prevent all risque.
I am very apprehensive that our new commission will be as useless as my old one.—If we had no other business, congress might, very safely, I believe, permit us all to go home and remain there some years: at least until every British Soldier in the United States is killed or captivated. Till then, Britain will never offer peace, but for the purposes of chicanery.
I see, in the public papers, that the British ambassador at St. Petersburg, has received  from his court an answer to the articles. What this answer is, we may conjecture from the king’s speech. Yet the empress of Russia, has made an insinuation to their high mightinesses, which deserves attention. Perhaps you may have seen it: but lest you should not, I will add a translation of it, which I sent to congress in the time of it, not having the original at hand. As this insinuation, has been printed before in my letter to congress, of August 16th, 1781, it is unnecessary to repeat it here.
I must beg the favor of your excellency to communicate to me, whatever you may learn, which has any connection with this negotiation, particularly the French, Spanish and British answers to the articles, as soon as you can obtain them. In my situation it is not likely that I shall obtain any information of consequence, but from the French court. Whatever may come to my knowledge, I will communicate to you without delay.
If Britain persists in her two preliminaries, as I presume she does, what will be the consequence? Will the two imperial courts permit this great plan of a congress at Vienna, which is public, and made the common talk of Europe, to become another sublime bubble like the armed neutrality? In what a light will these mediating courts appear after having listened to a proposition of England, so far as to make propositions themselves, and to refer to them in many public acts, if Britain refuses to agree to them? and insists upon such preliminaries, as are at least an insult to France and America, and a kind of contempt to the common Sense of all Europe? Upon my word I am weary of such round about and endless negotiations as that of the armed neutrality, and this of the congress at Vienna. I think the Dutch have at last discovered the only effectual method of negotiation; that is by fighting the British fleets, until every ship is obliged to answer the signal for renewing the battle, by the signal of distress. There is no room for British chicanery in this. If I ever did any good since I was born it was in stirring up the pure minds of the Dutchmen, and setting the old Batavian spirit in motion after having slept so long.
Our dear country, I fear, will go fast to sleep, in full assurance of having news of peace by winter, if not by the first vessel. Alas! what a disappointment they will meet!  congress have done well to join others in the commission for Peace. But the grand seignor will finish the Proces des trois Rois, sooner than the congress at Vienna will make peace, unless the two imperial courts acting with dignity and consistency upon the occasion, acknowledge American independency at once, upon Britain’s insisting on her two insolent preliminaries.
From the 25th of August to the 19th of September, no letters were written by me or my order, for I was sick in bed.
Amsterdam, 19th of September, 1781—to his excellency Joseph Reed, esq. governor of Pennsylvania: “I have the honor to acquaint your excellency that Mr. Adams has for some time past been confined to his bed with afever; and though at present upon his recovery, yet is still too feeble to write. He has therefore directed me to acknowledge the receipt of your excellency’s two letters of 14th and 21st July, to the Hon. Mr. Searle, who sailed about a month since in the South-Carolina, commodore Gillon. Mr. Adams has requested me to present his respects to your excellency, and to assure you, sir, that he is very sensible of the confidence which you have reposed in him, and that the utmost care shall be taken of those letters and papers. Mr. Adams is the more particularly obliged to your excellency in addressing them to him, as they contain more clear and satisfactory accounts of the state of public affairs, than any letters or papers he has as yet seen from America. He hopes Mr. Searle, who left no reasonable measure unessayed to accomplish the purpose of his mission, will soon be with your excellency, to explain in person the reasons why he has not succeeded.
Signed, as I suppose, by Mr. Thaxter.
Amsterdam, 24th, September, 1781—to Dr. Franklin: “I have the honor to advise you that I have this day drawn in favor of Messrs. Fizeaux, Grand and Co. the following bills of exchange to enable them to discharge as they become due, bills of congress accepted by me to the amount of fourteen thousand crowns of sixty sols each at two usances.
Amsterdam, October 4, 1781—wrote to Dr. Franklin: “Since the 25th of August, when I had the honor to write you, this is the first time that I have taken a pen into my hand to write to any body; having been confined, and reduced too low to do any kind of business by a nervous fever.
The new commission for peace, has been a great consolation to me; because it removed from the public all danger of suffering any inconvenience, at a time when for many days together, there were many chances to one, that I should have nothing more to do with commissions of any sort. It is still a great satisfaction to me, because I think it a measure essentially right, both as it is a greater demonstration of respect to the powers whose ministers may assemble to make peace: and as it is better calculated to give satisfaction to the people of America in all parts; as the commissioners are chosen from the most considerable places in that country.
It is probable that the French court is already informed of the alteration. Nevertheless I should think it proper, that it should be officially notified to M. the comte de Vergennes; and if you are of the same opinion, as you are near, I should be obliged to you if you would communicate to his excellency, an authentic copy of the new commission.
I should think too, that it would be proper, to give some intimation of it to the public, in the Gazette, or Mercure de France, the two papers that are published with the consent of the court; and if you are of the same opinion, upon consulting the comte de Vergennes, I should be glad to see it done.
Have you any information concerning Mr. Jefferson? Whether he has accepted the trust? Whether he has embarked? or proposes soon to embark? I saw a paragraph in a Maryland paper, which expressed an apprehension that he was taken prisoner, by a party of horse in Virginia.
I feel a strong curiosity to know the answer of the British Court to the articles to serve as a basis &c. Should be much obliged to your Excellency for a copy of it, if to be procured, and for your opinion whether there will be a Congress or not.”
Amsterdam, October 4, 1781, afterwards altered to October 26, 1781; wrote to Dr. Franklin—“I duly received your Excellency’s letter of August 6th, but have been prevented by sickness from answering it sooner.
My accounts have never been mixed with Mr. Dana’s, any further than this:—Mr Dana was here last December, I believe, and was going to Paris. In order to avoid opening an account here, he desired me to lend him some money, for the expences of his journey. I accordingly lent him about an hundred pounds, which, upon his arrival at Paris, he requested Mr. Grand to repay me. Your Excellency, therefore, has only to consider this one hundred pounds, which is to be paid to me by Mr. Grand, as so much paid by you to Mr. Dana, as part of his salary, and all is right.
Your excellency observes, that “you do not think we can depend on receiving any more money there, applicable to the support of Congress ministers.”
I have no salary, nor subsistence allowed me, but in the character of minister for peace.
The measure of appointing a minister to reside in Europe, for this purpose, was recommended to Congress by the French minister Mr. Gerard, in the name of his Court. The measure was never suggested or advised by me; and the choice fell upon me, without my solicitation. Mr. Gerard, the Chevalier De La Luzerne, and Mr. Marbois united in their letters to me, advising me to embark by that opportunity. I do not, therefore, think that I am punishable or blameworthy, either for the measure or the choice. According to this history, if the French Court furnish any money to Congress for any purpose, this seems as necessary as any; at least, until I can find means to return home. If you refuse to pay my subsistence, I shall have no resource but to return to America; for it is most certain that Congress will not be able to remit me the money, and there is no probability of my obtaining any here in a public capacity. If the court, therefore, refuse to enable you to obey the orders of congress, to pay me my salary, I hope they will grant me a passage in one of the first frigates or vessels of war they send to America, and not leave me to the necessity of shipping myself on board a merchant vessel, to be taken by the first privateer she may meet—And accordingly I have the honor to request the favor of your excellency, the moment you take the resolution to refuse payment of my salary, to apply to his excellency the Marquis De Castries, and ask the favor of a passage for me, on board the first king’s ship that is sent to America: And if the favor of a passage on board a ship of war should be refused me too, I must, in that case, take my chance on board the first merchant vessel that sails.
It would be a gloomy lot to me, to be taken prisoner by the English. They would treat me with a contempt and insolence, beyond any which they have yet marked to any of their prisoners. They have ancient as well as modern grudges against me, which every body in the world does not know or suspect, as yet. And among the rest, there is none that irritates them more, than my having it in my power to prove, that for a long course of years before this war broke out, I held all their arts of corruption as well as their power, at defiance and in contempt. But I had infinitely rather suffer the consequences of their malice and revenge, and lie in the Tower or in Newgate, weak, infirm and sick as I am, than to remain here, betraying the honor of the United States, by running about to beg or to borrow a little money as a particular personal favor from individuals, to pay for my board.”
Amsterdam, October 9, 1781, wrote to Mr. Jennings, at Brussels—“I was favored in due time with your letter of the 17th of September, but have not been able to acknowledge it till now.
The late transaction, to which you allude, is this: A new commission for Peace. J. Adams, B. Franklin, H. Laurens, J: Jay, and T. Jefferson, are the ministers. I do not see that this is any “trial at all of spirit and fortitude.” It is more honorable than before, and much more easy. I assure you it has been a great comfort to me. The measure is right: it is more respectful to the powers of Europe concerned, and more likely to give satisfaction in America.
I have heard nothing of the Books. I am very much obliged to you, sir, for the trouble you have taken in transcribing from Mr. Hollis’s work, some passages, in which I have the honor to be named.
I had always a great esteem for Mr Hollis, and must have his memoirs. I have no piece of the money coined in New England 1652, but will write immediately for one, and beg the favor of you to ask Mr. Hollis’s acceptance of it; or if you will send him yours in my name, I will give you two in exchange for it, as soon as I can get them from Boston.
The dissertation on the canon and feudal law, was indeed written by me; and printed in the Boston Gazette in July and August, 1765, a few days before the whirlwind arose, which blew away stamp masters and stamp papers. It is curious, because it is odd, and because of the time; and as it is a document of history. It lets you into the true principle of the American revolution. In all other points of view it is a bagatelle. Mr. Hollis’s judgment of it, is no news to me. He wrote the same sentiments to Dr. Elliot, who shewed them to me in the time of it.
Amsterdam, October 10, 1781, wrote to Dr. Franklin:—“Your favor of Oct. 5th, is just now brought to me, and I beg your excellency to accept of my thanks for your congratulations on my recovery, which is however as yet but imperfect.
I am much surprised to find so many appearances, which seem to shew that certain neutral powers, of whose sagacity and great spirit the world had formed an high opinion, are amused and imposed upon by very trifling artifices of the British ministry. It is given out in the public papers, that the British court, in their answer to the mediating courts, refuse to treat with America but as sovereigns with subjects. There is no difficulty in believing this to be true.
I have heard nothing from Mr. Dana since the 31st of July. On that day he wrote a line from Berlin to a gentleman in this town, supposing me absent. Since which I have no news of him. I know nothing of the Resolution to exchange General Burgoyne for Mr. Laurens, but by common report.
I doubt not that England might be supplied with masts from America, if America is not upon her guard to prevent it. Masts may be cleared, from America to France, Spain, Holland, or elsewhere, and go to the West India Islands, Halifax, Bermudas; but the most probable artifice would be, to fall in with British cruisers by agreement in certain latitudes and longitudes, and be taken. All this can be concerted easily concerted between a British minister and an American traitor.—A fine cargo of masts from America was lately carried into Bermudas and enabled those islanders immediately to fit for sea a number of privateers. British navigation, public and private, in every part of the world, is at this moment in great distress for masts. If the exportation from America is not wholly stopped, they will obtain some supply from thence; for it is much to be feared that other countries, as well as Holland, have their Beilands, who think, if they are not so frank as he was to declare it—“Que, si pour gagner dans le commerce, il falloit passer par l’enfer, il hazarderoit de bruler ses voiles.” “If, to make a profit by his commerce, it were necessary to pass through the infernal regions, he would take the risque of burning his sails.”
Inclosed is a list of bills accepted by me, which, with those your excellency has received before, is compleat up to this day. But I am surprised at your excellency’s observation, that “it is a demand you had no previous knowledge of.” If your excellency will be so good as to look into the letter which I had the honor to write you, on the eighth of May last, you will find these words: “Yesterday were presented to me fifty bills of exchange, for eleven hundred guilders each, drawn by congress upon me, on the 27th day of January, 1781, at six months sight; and on the same day, other bills, from number 37 to number 76 inclusively, drawn on me on the same 27th day of January, 1781, for five hundred and fifty guilders each, payable at six months sight, were presented to me. I asked time to write to your excellency, to know if those bills and the others drawn at the same time, can be discharged by you.—If they cannot, it will be wrong to accept them, for I have no prospect at all of getting the money here, &c.’
And in my letter to your excellency of May 23, 1781, are these words: “I have received from Congress their Resolution of 3d of January, 1781 to draw bills upon me, in favor of Lee and Jones, at six months sight, for the full amount of the balance due on the contract made with them for a quantity of cloathing for the army. I have also a letter from Mr. Gibson of the Treasury office of January 28th, which informs me that the amount of Jones’ and Lee’s account, is sixteen thousand, two hundred and forty-four pounds, one shilling sterling.” Both these letters your excellency received. In your excellency’s letter to me of May 19th, 1781, you say, “I was much surprised to find by your letter, that the congress continue drawing so largely on you, without knowing whether you have any funds in hand.—You mention numbers from 37 to 76, inclusively: perhaps all the preceeding and many succeeding ones may soon appear also.” After proceeding to several other observations, and informing me of Mr. Lovell’s letter to you, and referring me to a copy of a letter from M. Le Comte de Vergennes to you, &c you add—“But to the point: The bills you mention must be paid; and if you accept them, I will answer your draughts for that purpose as they become due.”
All the bills drawn on the 27th of last January, excepting three or four, have been presented to me and accepted, which make the greatest part of the sum which your excellency mentions as falling due in November, December, January and February next: the rest is made up of bills drawn on Mr. Laurens on the 6th of July, 1780; these I had your excellency’s previous request to accept, and promise to discharge.
It is remarkable that the bills drawn on Mr. Laurens on the 6th of July, 1780, have arrived here very slowly; and a large parcel of them, by the numbers, are not yet arrived.
I have never accepted a single bill, but upon your excellency’s express advice, and promise to discharge it: and I never shall accept one, until your excellency is informed of it, and expressly consents to pay it, unless I should have funds elsewhere. Of this there is no probability at all. My loan stands where I told you it did at Paris. And there it infallibly will remain for a long time, at least until it is decided what persons are to govern and what system is to prevail in this country; which will not be for months, perhaps not for years, and possibly somewhat tragical may precede, which, however, God forbid.
It would be ridiculous in me to accept a bill before I knew your Intentions concerning it, when I certainly know that I cannot obtain the money any where but from you to pay it, nor even for my own subsistence.
I beg your excellency’s answer by the post whether I am to go on accepting the remainder of the bills drawn on Mr. Laurens the 6th of July, 1780, as they shall be presented to me; or whether I am to stop my hand.—I cannot venture to accept another, without explicit information from your excellency that there is no misunderstanding of the business.
Amsterdam, October 11, 1781, wrote to Messrs. Fizeau, Grand & Co—“I have received your favor of July 17, returning me forty three bills of my acceptations, amounting to B. f. 35,726 discharged. I have also received your favor of September 19, returning me twenty-eight bills, amounting to B. f. 16,496 also discharged, for which you have debited the United States of America. I have likewise received your favor of October 10th. I approve of these payments, and absence and sickness I hope will be accepted as an apology for my long neglect to answer these your letters.
Amsterdam, October 12, 1781, wrote to Mr. Ferdinand Grand, at Passy—“I have received your favors of September 14th and 28th; but by reason of an Amsterdam fever, which they call an introduction to the freedom of the city, have not been able to answer them till now.
The article of 2411 livres, 9s. 19d. which Mr. Dana requested you to repay me, arose in this manner: Mr. Dana was here bound to Paris, and was suspicious that he had not cash enough to bear his expences on the road. He desired me to lend him that sum, merely to avoid the inconvenience of opening an account here for a single article with Messrs Fizeau, Grand & Co. When he arrived at Paris he desired you to repay me, and he gave credit for so much received of Dr. Franklin. The Dr. therefore has only to consider this as so much paid to Mr. Dana of his salary and all will Stand right.
Mr. Bondfield’s account for 390 livres 12s you will be so good as to pay him for me. I have given credit for it as paid.
I inclose you the account as it now stands exactly between us, according to Dr. Franklin’s proposal.
For the wine you will allow me as you please. I wish I could have the pleasure of drinking it with you at Passy or Amsterdam, to save the trouble of accounts.
Amsterdam, October 15 1781—wrote to congress, his excellency Thomas M Kean, President: “I am very sorry to learn that congress had received no letters from me from October to June. It is not that I wrote less than usual in that period, but that I was more unfortunate. Two vessels which sailed from hence for Boston each of which had dispatches from me for congress, destroyed them; one upon being taken, and the other upon being chased. But the most of my dispatches were lost at St. Eustatia, I fear. While that island was in possession of the Dutch I sent a great number of letters and packets of papers &c. by several vessels, to the care of Curson and Governieur, to be forwarded to congress. It is very certain the enemy have got possession of some of them: one very short and insignificant letter they have published, and the London papers give intimations of more; but I fancy they will not choose to publish them. I hope commodore Gillon has arrived before this day, who had letters from me, and all the public papers for some time. I sent dispatches also, by several other vessels who have sailed from hence. It is extremely difficult for me to send letters by the way of Nantes, L’Orient, &c. or by the way of Spain. There is so much bad faith in the public posts, that it would not be possible for me to write, without having my letters opened, perhaps copied, and there is scarcely ever an opportunity by a private hand to any seaport in France. But I have a further apology to make to congress for the few letters I have lately written. On the second of July I left Amsterdam for Paris at the invitation of M. the comte de Vergennes, for a conference on the subject of peace, the mediation of the two imperial courts and the congress at Vienna. After dispatching all that was necessary relative to these sublime bubbles, I returned to Amsterdam. Not long after I got home, I found myself attacked by a fever, of which at first I made light, but which increased very gradually and slowly, until it was found to be a nervous fever of a very malignant kind, and so violent as to deprive me of almost all sensibility for four or five days, and all those, who cared any thing about me, of the hopes of my life. By the help, however, of great skill, and all powerful bark, I am still alive: but this is the first time I have felt the courage to attempt writing to congress. Absence and sickness are my apologies to congress for the few letters they will receive from me since June.
Whether it was the uncommon heat of the summer; or whether it was the mass of pestilential exhalations from the stagnant waters of this country, that brought this disorder upon me, I know not: but I have every reason to apprehend that I shall not be able to re-establish my health in this country. A constitution ever infirm, and almost half a hundred years old, cannot expect to fare very well, amid such cold damps and putrid steams as arise from those immense quantities of dead water that surround it.
Amsterdam, October 15, 1781, wrote to congress: “I wish, if it were possible to communicate to congress the present state of every affair, which they have been pleased to confide in any measure to me.
I have received the new commission for peace; and the revocation of my commission and instructions of the 29th of September, 1779. To both of these measures of congress, as to the commands of my sovereign, I shall pay the most exact attention. The present commission for peace, is a demonstration of greater respect to the powers of Europe, and must be more satisfactory to the people of America than my former one; besides that it guards against accidents, which in my late sickness I had reason to think may easily happen. I am however, apprehensive that this commission will lie a long time neglected and as useless as my former one; because the English will not treat with the United States for years. They will see all their dominions in the East and West Indies conquered by the French and Spaniards: they will see their government reduced to the limits of their own islands before they will do it. The present ministers must die off, and the king too, before there will be any treaty between Britain and America. The nation will stand by the king and ministry, while they persevere through every loss: whereas both would sink into contempt and ridicule if they were to make peace. While they persevere they are masters of the purses and the commerce too of the whole nation. Make peace and they lose a great part of this influence.—National pride when it has become an habitual passion by long indulgence, is the most obstinate thing in the world: and this war has been made so completely, though so artfully the national act, as well as that of king and ministers, that the pride of the nation was never committed more entirely to the support of any thing.
It is not to be supposed, that the present ministry will treat with America; and if there should be a change, and the leaders of opposition should come in, they will not treat with America in any character, that she can with honor or safety assume. They might propose a peace separate from France; or they might withdraw their troops from the United States; but they would not make a general Peace. The Congress at Vienna, will prove, as the British ministry ever intended it should be, but a magnificent chimera. It has already answered their insidious ends; and now they are giving it a dismission, by insisting on their two preliminaries. So that upon the whole, according to the best judgment I can form it will not be worth while for congress to be at the expence of continuing me in Europe, with a view to my assisting at any conferences for peace, especially as Dr. Franklin has given me intimations that I cannot depend upon him for my subsistence in future.
My commission for negotiating a loan, has hitherto been equally useless. It would fill a volume to give an history of my negotiations with people of various stations and characters, in order to obtain a loan; and it would astonish congress to see the unanimity with which all have refused to engage in the business, most of them declaring they were afraid to undertake it. I am told that no new loan was ever undertaken here, without meeting at first and for a long time, with all sorts of contradiction and opposition. But my loan is considered not only as a new one; but as entering deep into the essence of all the present political systems of the world; and no man dares engage in it, until it is clearly determined what characters are to bear rule, and what system is to prevail in this country. There is no authority in Europe more absolute; not that of the two empires; not that of the simple monarchies; than that of the states general is, in their dominions: and nobody but Mr. De Neufville dares advance faster, in a political Manœuvre than the states. Mr De Neufville has done his utmost, and has been able to do nothing. Three thousand guilders, which are less than three hundred pounds, are all that he has obtained. Notwithstanding this, there is a universal wish that the world may be made to believe that my loan is full. It is, by an unanimous dissimulation upon change pretended to be full; and there are persons, who they are I know not, who write to London and fill the English papers with paragraphs, that my loan is full: and Mr. De Neufville has advertised in the customary form, for all persons possessed of American coupons to come and receive their money at the end of the first six Months.—These persons cannot be more than three in number.
My Letters of credence to their high mightinesses have been taken ad referendum by the several provinces, and are now under the consideration of the several branches of the sovereignty of this country: but no one city or body of nobles has as yet determined upon it. None have declared themselves in favor of my admission to an audience, and none have decided against it. And it is much to be questioned whether any one will determine soon.
I have often written to Congress, that I never could pretend to foretell what the States General would do. I never found any body here who guessed right: and upon reading over all the negotiations of Jeannin, D’Estrades, D’Avaux and Torcy,  in this country, I found every one of those ministers, at the several periods of their residence here, was in the same uncertainty. It appears to have been for this century and an half at least, the national character to manage all the world as long as they could; to keep things undetermined as long as possible; and finally, to decide suddenly upon some fresh motive of fear.
It is very clear that I shall never borrow money until I have had an audience; and if the States pursue their old maxims of policy, it may be many years before this is agreed to. I am much inclined to believe that nothing decisive will be done for a year or two, perhaps longer; yet it may be done in a month.—Parties are now very high, and their passions against each other, warm; and through to all appearance the good party is vastly the most numerous, we must remember, that the Supreme Executive is supposed to be determined on the other side, so that there is real danger still, of popular commotions and tragical scenes.
The question really is, whether the republic shall make peace with England by furnishing her with ships and troops according to old treaties, and joining her against all her enemies: France, Spain, America, and as many more as may become enemies in the course of the war. The English party dare not speak out and say this openly: but if they have common sense, they must know that England will make peace with them upon no other terms. They pretend, that upon some little concessions, some trifling, condescendancies, England would make peace with Holland separately. Some pretend that a separate peace might be had upon the single condition of agreeing not to trade with America; others, upon the condition of considering naval stores as contraband goods.—But the commercial cities are almost unanimously against both these articles. The English party are sensible of this; yet they entertain hopes, by keeping the republic in a defenceless state, that commerce will be so far ruined, and the common people in the great trading cities reduced to such want and misery as to become furious, demand peace at any rate, and fall upon the houses and persons of those who will not promote it.
The English party, however, will never carry their point so far as to induce the nation to join the English. There are three considerations, which convince me of this beyond a doubt. 1st. Corrupted and abandoned as a great part of this nation, as well as every other in Europe is, there is still a public national sense and conscience; and the general, the almost universal sense of this nation is, that the English are wrong and the Americans right in this war. The conduct of the Americans is so like that of their venerable and heroic ancestors, it is evidently founded on such principles as are uniformly applauded in their history, and as every man has been educated to venerate, that it is impossible for them to take a part in the war against America. This was universally conspicuous upon the publication of the American memorial to the States. 2dly. The commercial part of these Provinces will never give up the American trade. 3dly. England is so exhausted and so weak, and France, Spain and America so strong, that joining the former against the latter would be the total ruin of the republic.
Nevertheless, the Court party will find means of delay, and will embarrass the operations of war in so many ways, that it will be long before any decisive measures will be taken in favor of America.
Whether under all these circumstances, Congress will think fit to continue me in Europe; whether it will be in their power to furnish me with the means of subsistence, as Dr. Franklin, in his letter to me, thinks I cannot depend upon him, and I have no hopes of obtaining any here, I know not and must submit to their wisdom. And after all, the state of my health, which I have little reason to hope will be restored, without a voyage home, and more relaxation from care and business than I can have in Europe, makes it very uncertain whether I shall be able to remain here. In short, my prospects both for the public and myself are so dull, and the life I am likely to lead in Europe is to be so gloomy and melancholy, and of so little use to the public, that I cannot but wish it may suit with the views of Congress to recall me.



John Adams.




